

117 SRES 24 IS: Supporting efforts by the Government and people of Colombia to pursue peace and regional stability.
U.S. Senate
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 24IN THE SENATE OF THE UNITED STATESFebruary 2, 2021Mr. Cardin (for himself and Mr. Blunt) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONSupporting efforts by the Government and people of Colombia to pursue peace and regional stability.Whereas, in 2016, the Government of Colombia concluded a historic peace agreement with the Revolutionary Armed Forces of Colombia-People’s Army (FARC–EP) aimed at addressing the historical causes of the half-a-century armed conflict in Colombia, and the Government of Colombia is currently working to implement that agreement;Whereas the Governments and people of the United States and Colombia have forged a resolute bond through a shared commitment to support peace, human rights, democracy, the rule of law, and security throughout the Western Hemisphere and the world, which has been bolstered by the support of hundreds of thousands of Colombian Americans and their contributions to life in the United States;Whereas, in 2000, the Government of Colombia achieved a national consensus to build state capacity, and the United States committed to combat organized crime, drugs, and violence through its foreign assistance in support of Plan Colombia;Whereas Plan Colombia and its successor, Peace Colombia, have received consistent support from each United States President since 1999, and from both Democrats and Republicans in the United States Congress;Whereas, while the Government of Colombia contributed more than 95 percent of funds over the duration of Plan Colombia, the political leadership, technical advice, military assistance, and intelligence-sharing role of the United States, along with the $11,000,000,000 appropriated by the United States Congress through Plan Colombia and Peace Colombia to combat narcotics trafficking and transnational criminal organizations, strengthen democratic governance, promote economic growth, and defend human rights, played a key role in helping to transform a country on the brink of collapse into an increasingly peaceful and prosperous democracy, while also safeguarding important United States interests;Whereas the Government of Colombia has made major investments and shown strong leadership, often at great cost and sacrifice, to consolidate domestic security, socioeconomic development, and the rule of law;Whereas, since 2000, levels of crime and violence have decreased significantly in Colombia, with annual per capita homicide rates declining from 62 per 100,000 people in 1999 to a low of 24.5 per 100,000 people in 2015; Whereas the alignment of improved security and sound economic policies has translated into steady growth in the gross domestic product of Colombia, which increased from approximately $86,000,000,000 in 1999 to more than $309,000,000,000 in 2017, and led to greater foreign direct investment, which grew from approximately $1,500,000,000 in 1999 to one of the highest in Latin America at an estimated $14,000,000,000 in 2017;Whereas the United States and Colombia enjoy a robust economic relationship, with United States goods and services trade with Colombia totaling an estimated $36,400,000,000 in 2017, supporting more than 100,000 jobs in the United States;Whereas the Government of Colombia has made impressive strides in reducing poverty since 2005, with the poverty rate decreasing from 64 percent in 1999 to 27 percent in 2017, according to the World Bank;Whereas, since 1999, the Government of Colombia has expanded its presence across all 32 territorial departments, has contributed to the professionalism of the Colombian judiciary, and has improved the capacity of the Army, Navy, Air Force, and National Police of Colombia;Whereas Colombia is one of the United States most consistent and strategic partners through its support of United States diplomatic objectives at the United Nations and efforts made in combating transnational organized crime and increased security and rule of law abroad;Whereas, in 2017, Colombia signed a Memorandum of Understanding with the North Atlantic Treaty Organization (NATO) and became the first NATO partner country in Latin America;Whereas the gains Colombia has made are threatened by an escalating crisis in Venezuela, which has led to an influx of more than 1,800,000 Venezuelans into Colombia, and the need for continued financial support to implement the peace agreement;Whereas the internal armed conflict victimized all Colombians, including women, children, and Afro-descendant and indigenous peoples, resulted in one of the largest populations of internally displaced persons in the world, and has led to the repeated targeting of leading representatives of civil society, including trade unionists, journalists, human rights defenders, and other community activists who remain at grave risk from guerrilla groups, successors to paramilitary groups, organized criminal organizations, and corrupt officials and individuals;Whereas efforts to achieve lasting peace in Colombia must address the hardships faced by victims of the armed conflict, including implementing the Law on Victims and Restitution of Land of 2011; Whereas the prospects for national reconciliation and sustainable peace in Colombia rely on the effective delivery of justice for victims of the conflict, long-term solutions for individuals who have been displaced, and the ability to hold accountable perpetrators of violations of human rights and international humanitarian law, particularly obligations under Article 3 of the Geneva Convention relative to the Protection of Civilian Persons in Time of War, done at Geneva August 12, 1949 (commonly referred to as the Fourth Geneva Convention);Whereas the work of the Special Jurisdiction for Peace, the transitional justice mechanism created for the purpose of ensuring accountability in the context of Colombia’s internal armed conflict, is fundamental to the implementation of the peace agreement and the consolidation of peace in the country;Whereas implementation of the peace agreement faces serious challenges, including a dramatic increase of coca cultivation and cocaine production, a spike in violent attacks against civilians, including social leaders implementing peace agreement programs, and the enormous burden of a mass exodus of Venezuelans fleeing the authoritarian regime of Nicolás Maduro; and Whereas, on August 29, 2019, Luciano Marin Arango, also known as Iván Márquez, and Seuxis Hernández Solarte, also known as Jesús Santrich, along with other members of the Revolutionary Armed Forces of Colombia (FARC), publicly called for the renewal of armed conflict in Colombia and for increased cooperation between the FARC and the National Liberation Army (ELN), two organizations that are designated by the United States as foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189): Now, therefore, be itThat the Senate—(1)reaffirms the steadfast support of the Government and people of the United States for the people of Colombia in their pursuit of peace and stability so they can live in a country free of violence, impunity, injustice, and organized crime;(2)lauds efforts to bring an end to Colombia’s internal armed conflict;(3)commends the work of the United Nations Verification Mission in Colombia in overseeing the implementation of the 2016 peace agreement and the disarmament and reintegration of former combatants;(4)urges authorities in Colombia to hold accountable perpetrators of violations of human rights and international humanitarian law, particularly obligations under the Geneva Convention relative to the Protection of Civilian Persons in Time of War, done at Geneva August 12, 1949 (commonly referred to as the Fourth Geneva Convention);(5)encourages the Government of Colombia to protect vulnerable populations who remain at risk in Colombia, including defenders of human rights, individuals facing threats due to participation in crop substitution programs, internally displaced persons, Afro-descendant and indigenous leaders and communities, and demobilized combatants;(6)condemns the assassinations of social leaders and demobilized combatants, and the decision of certain senior members of the Revolutionary Armed Forces of Colombia (FARC) to return to arms and hostilities and strengthen their alliance with the National Liberation Army (ELN), which threatens the consolidation of lasting peace;(7)reaffirms the importance of the extradition treaty between Colombia and the United States as an important part of the bilateral relationship that has promoted the interests of justice in both countries for decades;(8)encourages the Secretary of State to develop a comprehensive strategy to assist the Government of Colombia in managing the impacts of the crisis in Venezuela while continuing the successful implementation and sustainability of the peace agreement and stabilization of territories previously in conflict in Colombia, and to further strengthen the close bilateral partnership between the United States and Colombia;(9)reaffirms its commitment to its partnership with the Government and people of Colombia on issues of mutual interest, including security, counter-narcotics cooperation, combating trans­na­tion­al organized crime, ensuring justice for individuals who have caused harm to populations in the United States and Colombia, reintegration of former FARC combatants, inclusive economic growth and investment with a focus on disadvantaged communities, health cooperation, and educational and cultural exchanges that strengthen diplomatic relations; and(10)commits to furthering the bilateral relationship between the United States and Colombia by working with leaders in the public and private sectors, as well as civil society in both countries, to ensure that the United States-Colombia relationship remains a pillar of United States foreign policy in the Western Hemisphere. 